exhibit 10.9

 

[x1_c77214b001.jpg] 

 

David M. Cote

 

Chairman and

 

Chief Executive Officer

Honeywell

 

P.O. Box 3000

 

Morristown, NJ 07962-2496

 

April 7, 2014

 

Mr. Andreas Kramvis

101 Columbia Road

Morristown, New Jersey 07962

 

Dear Andreas:

 

I am pleased to confirm your promotion to the role of Vice Chairman, Honeywell
International Inc., based in Melville, New York and reporting to me.1 This
position is an executive officer position.

 

As you transition to your new role with Honeywell International Inc.
(“Honeywell” or the “Company”), I am pleased to describe below a few additional
terms and conditions incident to your long-term incentive grants. The benefits
described in this letter (“Letter Agreement”) were approved by the Management
Development and Compensation Committee (“MDCC”) of the Board of Directors at its
meeting on February 14, 2014 and will be effective as of the date you execute
this Letter Agreement. The terms and conditions of these additional benefits can
be summarized as follows:

 

CONTINUED EMPLOYMENT AND COMPENSATION

 

Effective April 7, 2014, you will be giving up your responsibilities as
President and CEO of Honeywell Performance Materials & Technologies and assuming
your new responsibilities. Your base salary will be increased to $850,000 and
your target incentive compensation opportunity will be continue to be 100% of
your annual cash base salary earnings during the year. In addition, you will
continue to be eligible for (i) incentive compensation awards, (ii) annual
equity awards (with the size and mix determined by the MDCC), and (iii) Growth
Plan Unit awards (also subject to MDCC discretion), consistent with your
position as an executive officer of Honeywell. The terms of all long-term
incentive awards are governed by the terms of the applicable stock plan and the
relevant award agreements, except to the extent modified by this Letter
Agreement.

 

ADDITIONAL CONSIDERATION

 

As further consideration for you to accept your new role, the MDCC has approved
the following enhancements to your long-term incentive grants.

 

1.Equity Vesting

 



 

 

1Such position is not a Board position. That is, you will not, by virtue of this
promotion, become a member of the Board of Directors of the Company and you
shall have none of the rights and privileges described in Article V, Section 6
of Honeywell’s By-laws.

 



Provided you remain actively employed by Honeywell until February 15, 2017 (or
your death, if earlier) (the “Retention Date”), and (ii) perform satisfactorily
in your new role through your Retention Date (as determined by Honeywell’s CEO
in his sole and absolute discretion), any outstanding, unvested stock options or
restricted stock units (other than those that have been granted within twelve
(12) months of the date on which you actually retire from Honeywell except as
may otherwise be determined by Honeywell’s CEO in his sole and absolute
discretion) shall continue to vest as scheduled after the Retention Date as if
you had continued to be employed by Honeywell; provided, however, to the extent
allowing any restricted stock units to vest as scheduled would subject you to
additional taxes under Section 409A (as defined hereinafter), such restricted
stock units shall vest not later than the March 1 of the calendar year following
the calendar year in which you are deemed to have separated from service with
the Company for purposes of Section 409A. Notwithstanding the foregoing, any
unvested stock options or restricted stock units that are subject to performance
conditions shall become vested and payable only to the extent such conditions
are satisfied.

 

2.Option Exercise

 

Provided you (i) remain actively employed by Honeywell until the Retention Date,
and (ii) perform satisfactorily in your new role through your Retention Date (as
determined by Honeywell’s CEO in his sole and absolute discretion), you shall
have the full remaining term to exercise all of your vested stock options. For
purposes of this provision, vested stock options includes any stock options that
had become vested as a matter of course or pursuant to any other agreement
between you and the Company, as well as any stock options that vest pursuant to
this Letter Agreement.

 

3.Growth Plan Units

 

Provided you remain actively employed by Honeywell until the Retention Date, you
shall receive any unpaid tranches of Growth Plan awards for any Growth Plan
cycle that has previously been completed. Any amounts payable hereunder shall be
paid in the normal course and at the same time such amounts are paid to other
Growth Plan participants.

 

Notwithstanding anything herein to the contray, Honeywell’s CEO may designate a
date earlier than February 15, 2017 as the date through which you must remain
actively employed by Honeywell in order to be eligible for the ADDITIONAL
CONSIDERATION described more fully above. In such case, or in the event you are
terminated by the Company other than for Cause prior to February 15, 2017, such
revised retention date or termination date, as the case may be, shall be treated
as the Retention Date hereunder. In the event Honeywell’s CEO accelerates the
Retention Date to a date that is earlier than August 15, 2015, you will be
eligible for severance benefits under the Honeywell International Inc. Severance
Plan for Designated Officers (“Officer Severance Plan”) notwithstanding your
voluntary retirement under the RETIREMENT section of this Letter Agreement.

 

In the event you are terminated by the Company for Cause (as defined by the
Honeywell International Inc. Severance Plan for Designated Officers as of the
date this Letter Agreement is executed) prior to the Retention Date, this Letter
Agreement shall become null and void.

 

In the event David M. Cote ceases to be Honeywell’s Chief Executive Officer (i)
prior to February 15, 2017, and (ii) while you are still actively employed by
Honeywell, the CEO discretion described in subclauses (ii) of 1 and 2 of this
ADDITIONAL CONSIDERATION section of this Letter Agreement shall become
inoperative, it being the intention of this paragraph that you become vested in
such benefits as long as you remain actively employed by Honeywell through the
applicable Retention Date.

2 | P a g e 



PERSONAL USE OF COMPANY AIRCRAFT

 

As part the compensation package applicable to your new role, you shall be
entitled to fifty (50) hours of personal use of Company aircraft per calendar
year. Such usage shall be subject to imputed income in accordance with IRS
guidelines.

 

RETIREMENT

 

As part of this Letter Agreement, and subject to its terms, you agree that you
will voluntarily retire from the Company effective on the Retention Date. For
the avoidance of doubt, and except as expressly provided in this Letter
Agreement, you will not be eligible for severance benefits under any
Company-sponsored severance plan, including the Honeywell International Inc.
Severance Plan for Designated Officers.

 

FORFEITURE PROVISIONS

 

The benefits described in the ADDITIONAL CONSIDERATION section of this Letter
Agreement are subject to the following additional terms and conditions:

 

● Prior to the Retention Date, you may not accept a position with another
company; and ● Prior to the Retention Date, you must limit your participation as
an outside board director to two public and/or private entities, with all
directorships subject to the prior approval of Honeywell’s CEO.

 

If the Company determines, in its sole judgment, that you have materially
violated any of the terms or conditions of this Letter Agreement, or any
confidentiality, nonsolicit or noncompetition covenants that you have executed
in favor of the Company, which violation has not been cured within fifteen (15)
calendar days of a written request to do so, Honeywell may, in addition to
availing itself to any other remedies at law or in equity to which it may be
entitled, (i) cancel any stock options that have vested under this Letter
Agreement, (ii) cancel any of the special vesting provisions set forth in this
Letter Agreement with respect to stock options or restricted units, (iii) cancel
any extended stock option exercise period provided in this Letter Agreement, and
(iv) cancel the payment of any Growth Plan payments to which you are entitled
solely because of this Letter Agreement. In addition, in the event of such
material uncured or uncurable violation you agree that you will repay to the
Company, within thirty (30) days of a demand therefore, the gross amount of (x)
the “in the money” value of any stock option exercises, (y) any restricted stock
awards, and (z) any Growth Plan payments, that you received solely as a result
of the terms of this Letter Agreement.

 

This Letter Agreement is intended to supplement, not supercede, any other rights
Honeywell may have to recoup equity awards under the terms of the applicable
award agreements.

 

All other terms and conditions of your equity grants shall remain subject to the
terms and conditions of the applicable stock plans and award agreements.

 

GENERAL Release of Claims

 

In exchange for entering into this Letter Agreement and the ADDITIONAL
CONSIDERATION set forth herein, you do hereby waive and do hereby release,
knowingly and willingly, Honeywell International Inc., its future parent
corporations, its predecessor companies, its past, present and future divisions,
subsidiaries, affiliates and related companies and their successors and assigns
and all past, present and

3 | P a g e 



future directors, officers, employees and agents of these entities, personally
and as directors, officers, employees and agents (collectively the “Honeywell
Group”), from any and all claims of any nature whatsoever you have arising out
of your employment and/or the termination of your employment with the Honeywell
Group, known or unknown, including but not limited to any claims you may have
under federal, state or local employment, labor, or anti-discrimination laws,
statutes and case law and specifically claims arising under the federal Age
Discrimination in Employment Act, the Civil Rights Acts of 1866 and 1964, as
amended, the Americans with Disabilities Act, Executive Order 11246, the
Employee Retirement Income Security Act of 1974 (“ERISA”), the Family and
Medical Leave Act, the Rehabilitation Act of 1973, the Fair Labor Standards Act,
the Labor-Management Relations Act, the Equal Pay Act and the Worker Adjustment
Retraining and Notification Act, the New York Executive Law, the New York Human
Rights Law, the New York Equal Rights Law, the New York Labor Law and Civil
Rights Law, the New York Constitution, New York common law, the New Jersey Law
Against Discrimination, the New Jersey Equal Pay Act, the New Jersey
Constitution, the New Jersey Conscientious Employee Protection Act, New Jersey
common law and any and all other applicable state, county or local statutes,
ordinances or regulations, including claims for attorneys’ fees; provided,
however, that this release does not apply to claims under ERISA Section
502(a)(1)(B) for benefits under Honeywell Group sponsored benefit plans covered
under ERISA (other than claims for severance and severance related benefits),
does not apply to claims arising out of obligations expressly undertaken in this
Letter Agreement, and does not apply to claims arising out of any act or
omission occurring after the date you sign this Letter Agreement. All claims,
including contingent claims, for incentive compensation awards under any
Honeywell Group plan or payroll practice, along with any claims under any state
wage and hour laws, are specifically subject to this release of claims. Any
rights to benefits (other than severance benefits) under Honeywell Group
sponsored benefit plans are governed exclusively by the written plan documents.

 

You have twenty-one (21) days from the date of this Letter Agreement (as
indicated on the first page hereof) to review and consider this Letter Agreement
and to the extent that you have elected to execute and deliver this Letter
Agreement sooner, you acknowledge that you have done so voluntarily and
knowingly. You may accept this Letter Agreement by signing it prior to the
expiration of the twenty-one (21) day review period and returning an executed
original to me. You have seven (7) days after signing this Letter Agreement to
revoke your decision by indicating your desire to do so in a written revocation
notice delivered to Kevin M. Covert prior to the expiration of such revocation
period. This Letter Agreement shall be fully effective and binding upon all
parties hereto immediately following the expiration of the revocation period, so
long as you have not revoked this Letter Agreement during such time.

 

You acknowledge that you: (a) have carefully read this Letter Agreement in its
entirety; (b) are hereby advised by the Company, in this writing, to consult
with an attorney of your choice before signing this Letter Agreement; (c) fully
understand the significance of all of the terms and conditions of this Letter
Agreement and have discussed them with an attorney of your choice, or have had a
reasonable opportunity to do so; and (d) are signing this Letter Agreement
voluntarily and of your own free will and agree to abide by all the terms and
conditions contained herein.

 

INTELLECTUAL PROPERTY AND NON-COMPETITION AGREEMENTS

 

As part of this Letter Agreement, you are required to execute, in the form
attached hereto, (i) Honeywell’s “Employee Agreement Relating to Trade Secrets,
Proprietary and Confidential Information” (“IP Agreement”), and (ii) the
“Honeywell International Inc. Noncompete Agreement for Senior Executives”
(“Noncompete Agreement”), both of which are attached hereto and both of which,
once executed, shall be treated for all purposes as part of this Agreement.

4 | P a g e 



Given that your new role is broader in scope than your previous role, your new
Noncompete Agreement is more comprehensive than your existing Noncompete
Agreement in terms of the potential competitors. Nevertheless, the Company does
not intend to treat any Honeywell competitor as a competitor under your new
Noncompete Agreement unless, as part of your duties as Vice Chairman or in a
previous role, you perform services that give you direct insight and/or exposure
to an industry or business in which that particular Honeywell competitor
operates. If you have any questions about whether a Honeywell competitor would
constitute a competitor under your new Noncompete Agreement, you may request an
advance determination of the Company’s Senior Vice President and General
Counsel, who may, after consulting with Company management, grant you a specific
waiver or declaratory judgment relative to that request.

 

Non-Disparagement

 

At no time on or after the date hereof will you make any statement, publicly or
privately (including, without limitation, to members of the business press or
equity analysts, but excepting your legal advisors), which would be disparaging
(as defined below) to the Honeywell Group, its businesses, strategies,
prospects, condition or reputation, or that of directors, employees, officers or
members; provided, however, that nothing contained in any provision of this
Letter Agreement shall preclude you from making any truthful statement in good
faith that is (i) required by any law, regulation, subpoena, court order, agency
request, or the like, or (ii) reasonably necessary in connection with the
enforcement of your rights under this Letter Agreement. For purposes of this
Letter Agreement, the term “disparaging” shall mean any statement or
representation (whether oral or written and whether true or untrue) which,
directly or by implication, tends to create a negative, adverse or derogatory
impression about the subject of the statement or representation or which is
intended to harm the reputation of the subject of the statement or
representation. For the avoidance of doubt, you agree that you will not write or
contribute to a book, article or other media publication, whether in written or
electronic format, that is in any way descriptive of the Honeywell Group or your
career with the Company without submitting a draft thereof, at least thirty (30)
days in advance, to the Company’s Senior Vice President and General Counsel,
whose judgment about whether such book, article or other media publication is
disparaging shall be determinative.

 

Similarly, at no time on or after the date hereof will the Company (by any of
its officers, directors or other senior managers or persons with knowledge of
this Letter Agreement) make any statement, publicly or privately, which would be
disparaging to you; provided, however, that nothing contained in any provision
of this Letter Agreement shall preclude the Company from making any truthful
statement in good faith that is (i) required by any law, regulation, subpoena,
court order, agency request, or the like, or (ii) reasonably necessary in
connection with the enforcement of its rights under this Letter Agreement.

 

Governing Law and CERTAIN INCIDENTS OF EnforcemenT

 

This Letter Agreement shall be construed and enforced in accordance with the
laws of the State of New Jersey without regard to the principles of conflict of
laws. Additionally, any action to enforce the terms of this Letter Agreement
shall be commenced exclusively in the federal or state courts of the State of
New Jersey. Both parties consent to the exclusive jurisdiction of the federal
and state courts in the State of New Jersey and waive any objections under the
doctrine of forum non conveniens.

 

409A Considerations

 

It is intended that this Letter Agreement be administered in compliance with
Section 409A of the Code, including, but not limited to, any future amendments
to Code Section 409A, and any other Internal Revenue Service (“IRS”) or other
governmental rulings or interpretations issued pursuant to Section 409A

5 | P a g e 



(together, “Section 409A”) so as not to subject you to payment of interest or
any additional tax under Section 409A. The parties intend for any payments under
this Letter Agreement either to satisfy the requirements of Section 409A or to
be exempt from the application of Section 409A, and this Letter Agreement shall
be construed and interpreted accordingly. In furtherance thereof, if payment or
provision of any amount or benefit hereunder that is subject to Section 409A at
the time specified herein would subject such amount or benefit to any additional
tax under Section 409A, and a delay would avoid incurring such additional tax,
then the payment or provision of such amount or benefit shall be postponed to
the earliest date on which the payment or provision of such amount or benefit
can be made without incurring such additional tax. In addition, to the extent
that Section 409A or any IRS guidance issued under Section 409A would result in
you being subject to the payment of interest or any additional tax under Section
409A, the parties agree, to the extent reasonably possible, to amend this Letter
Agreement to avoid the imposition of any such interest or additional tax under
Section 409A, which amendment shall minimize any negative economic effect on you
and be reasonably determined in good faith by the Company and you. As a
“specified employee” as defined in Section 409A, any amounts payable under this
Letter Agreement that would be subject to the special rule regarding payments to
“specified employees” under Section 409A(a)(2)(B) of the Code shall not be paid
before the expiration of a period of six (6) months following the date of the
termination of your employment. In such case, you shall receive all such
deferred amounts retroactively in a single sum and the balance thereof as
otherwise provided. In no event whatsoever shall the Company be liable for any
additional tax, interest or penalties that may be imposed on you by Code Section
409A or any damages for failing to comply with Section 409A; provided that, in
the event that any excise tax or interest amount (“409A Amount”) is imposed on
you as a result of any negligent act or omission by the Company, the Company
shall reimburse you for any such 409A Amount, grossed-up for taxes at an assumed
total tax rate of forty percent (40%).

 

Andreas, I very much look forward to continuing working with you. Your talent,
experience and background are terrific assets to Honeywell.

 

Please indicate your acceptance of the terms and conditions of this Letter
Agreement by returning a signed copy thereof to my attention.

 

Congratulations,

 

/s/ David M. Cote

David M. Cote

Chief Executive Officer and Chairman of the Board

Honeywell International Inc.

 

Read and Accepted:

 

/s/ Andreas Kramvis

Andreas Kramvis

 

Date: April 7, 2014

6 | P a g e 

 

HONEYWELL INTERNATIONAL

NONCOMPETE AGREEMENT

FOR SENIOR EXECUTIVES

 

 

In consideration of my transfer, promotion, or hire into my role as a Senior
Executive of the company, my employment, continued employment, compensation and
the equipment, materials, facilities and the Trade Secrets, Proprietary and
Confidential Information supplied to me, I agree to the following:

 

1.      Noncompetition. I acknowledge that in the course of my employment with
or provision of services to Honeywell, I have and will become familiar with
Trade Secrets, Proprietary and Confidential Information concerning Honeywell,
its businesses and employees, including but not limited to, Honeywell’s business
methods, business systems, strategic plans, plans for acquisition or disposition
of products, expansion plans, financial status and plans, financial data,
customer lists and data, and personnel information. I understand and agree that
as part of my continued employment with Honeywell, I will continue to have
access to and receive Trade Secrets, Proprietary and Confidential Information
concerning Honeywell. I further acknowledge that Honeywell operates in a very
competitive business environment and my services are and will be of special,
unique and extraordinary value to Honeywell. I further acknowledge that I have
been given and will continue to be given access to, and develop relationships
with, customers of Honeywell at the time and expense of Honeywell and have and
will continue to receive training, experience and expertise from Honeywell that
make my services of special, unique and extraordinary value to Honeywell. I
further acknowledge and agree that I will not, directly or indirectly, at any
time during or after my employment with Honeywell, except in the course of
performing my duties at Honeywell, disclose, disseminate, make available or use
Honeywell’s Trade Secrets, Proprietary and Confidential Information.

 

I agree that, during my employment and for a period of two (2) years following
my Termination of Employment with Honeywell for any reason, I will not become
employed by, perform services for, or otherwise become associated with (as an
employee, officer, director, principal, agent, manager, partner, co-partner or
consultant or any other individual or representative role) a Competing Business
(as defined below). This restriction shall apply to any Competing Business that
conducts business in the same or substantially similar geographic area in which
any Honeywell business, for which I was employed or performed services in a job
covered by this Program during the Look Back Period, conducts business or plans
to conduct business as of my Termination of Employment. I acknowledge (i) that
Honeywell’s business is conducted throughout the United States and around the
world, (ii) notwithstanding the state of incorporation or principal office of
Honeywell, it is expected that Honeywell will have business activities and have
valuable business relationships within its industry throughout the United States
and around the world, and (iii) as part of my responsibilities, I may be
conducting business throughout the United States and around the world in
furtherance of Honeywell’s business and its relationships.

 

A “Competing Business” shall mean any business, person, entity or group of
business entities, regardless of whether organized as a corporation, partnership
(general or limited), joint venture, association or other organization, that (i)
conducts or is planning to conduct a business

 

Noncompete Agreement – US Page 1 of 5 Revised 02-01-2012     278008



--------------------------------------------------------------------------------

 

similar to and/or in competition with any business conducted or planned by any
Honeywell business for which I (A) was employed or performed services in a job
covered by this Program, or (B) had knowledge of operations over the Look Back
Period, or (ii) designs, develops, produces, offers for sale or sells a product
or service that can be used as a substitute for, or is generally intended to
satisfy the same customer needs for, any one or more products or services
designed, developed, manufactured, produced or offered for sale or sold by any
Honeywell business for which I (X) was employed or performed services in a job
covered by this Program, or (Y) had knowledge of operations during the Look Back
Period. I acknowledge that I will be deemed to have knowledge of a business if I
received, was in possession of or otherwise had access to Trade Secrets,
Proprietary and Confidential Information regarding such business. For purposes
of illustration only, I acknowledge and understand that each of the corporations
or entities (and any related entities, subsidiaries, affiliates or successors)
set forth on the Addendum attached hereto is a Competing Business as of the date
hereof. I further acknowledge and agree that the Addendum attached hereto is not
an exhaustive list and is not intended to include all of Honeywell’s current or
future competitors, which I acknowledge may include other persons or entities in
the future. I further acknowledge and understand that if I have any questions
about whether any prior Honeywell position which I have held over the last two
years is subject to this Program and shall be used to identify Competing
Businesses, I should contact my Human Resource representative.

 

Honeywell recognizes that some businesses, persons, entities, or group of
businesses that are Competing Businesses as defined above may also have lines of
business or parts of their business that do not compete with Honeywell as
defined above, and the restrictions contained herein are not intended to include
such lines of business or parts of their businesses. I understand and agree that
if I intend to become employed by, perform services for, or otherwise become
associated with (as an employee, officer, director, principal, agent, manager,
partner, co-partner or consultant or any other individual or representative
role) a Competing Business as defined above, it is presumed that the restriction
contained herein applies. I further understand and agree that if I do not
believe the restriction contained herein should apply, I must demonstrate to
Honeywell that I will only be employed by, perform services for, or otherwise
become associated with (as an employee, officer, director, principal, agent,
manager, partner, co-partner or consultant or any other individual or
representative role) a line of business in, or part of, a Competing Business
that does not compete with Honeywell as defined above.

 

2.      Reasonableness of Restrictions and Validity. I agree that the terms of
this Agreement are reasonable and do not impose a greater restraint than
necessary to protect Honeywell’s legitimate protectable business interests,
including the protection of its Trade Secrets, Proprietary and Confidential
Information. It is the desire and intent of the parties hereto that the
provisions of this Agreement shall be enforced to the fullest extent
legally-permissible. Accordingly, if any particular provision(s) of this
Agreement shall be adjudicated to be overbroad, invalid or unenforceable, the
court may modify or sever such provision(s), such modification or deletion to
apply only with respect to the operation of such provision(s) in the particular
jurisdiction in which such adjudication is made. In addition, if any one or more
of the provisions contained in this Agreement shall for any reason be held to be
excessively broad as to duration, geographical scope, activity or subject, it
shall be construed by limiting and reducing it so as to be enforceable to the
extent compatible with the applicable law as it shall then appear. The remaining
provisions of this Agreement shall remain in full force and effect. I also agree
that the parties shall request that a court of competent jurisdiction not
invalidate or ignore the terms of this Agreement, but instead honor this
provision by reforming

 

Noncompete Agreement – US Page 2 of 5 Revised 02-01-2012     278008



--------------------------------------------------------------------------------

 

or modifying any overbroad or otherwise invalid terms to the extent necessary to
render the terms valid and enforceable and then enforcing the Agreement as so
reformed or modified.

3.      Remedies. I acknowledge that a remedy at law for any breach or
threatened breach of the provisions of this Agreement would be inadequate and
therefore agree that Honeywell shall be entitled to injunctive relief in case of
any such breach or threatened breach. I acknowledge and agree Honeywell may
apply to any court of law or equity of competent jurisdiction for specific
performance and/or injunctive relief (without posting a bond or other security)
in order to enforce or prevent any violation of the provisions of this
Agreement, and that money damages would not be an adequate remedy for any breach
of the provisions of this Agreement. I acknowledge and agree that a violation of
this Agreement would cause irreparable harm to Honeywell, and I covenant that I
will not assert in any proceeding that a violation or further violation of this
Agreement: (i) will not result in irreparable harm to Honeywell; or (ii) could
be remedied adequately at law. Honeywell’s right to injunctive relief shall be
cumulative and in addition to any other remedies available at law or equity. In
the event that a court determines that I have breached or threatened to breach
this Agreement, I agree to reimburse Honeywell for all attorneys’ fees and costs
incurred in enforcing the terms of this Agreement. However, nothing contained
herein shall be construed as prohibiting Honeywell from pursuing any other
remedies available for any such breach or threatened breach against me or my new
employer, which may also include, but not be limited to, contract damages, lost
profits and punitive damages.

 

4.      Harm and Injunctive Relief. I agree and acknowledge that the
restrictions contained in this Agreement do not preclude me from earning a
livelihood, nor do they unreasonably impose limitations on my ability to earn a
living. I further agree and acknowledge that the potential harm to Honeywell of
the non-enforcement of this Agreement outweighs any potential harm to me from
its enforcement by injunction or otherwise. I acknowledge that I have carefully
read this Agreement and have given careful consideration to the restraints
imposed upon me by this Agreement, and am in full accord as to their necessity
for the reasonable and proper protection of Honeywell’s legitimate protectable
business interests, including the protection of its Trade Secrets, Proprietary
and Confidential Information. I agree and acknowledge that I have been provided
adequate and reasonable consideration in exchange for the obligations under this
Agreement, including employment or continued employment by Honeywell, goodwill,
access or continued access to Honeywell’s Trade Secrets, Proprietary and
Confidential Information, access or continued access to customers, and
additional good and valuable consideration. I expressly acknowledge and agree
that each and every restraint imposed by this Agreement is reasonable with
respect to subject matter, duration and geographical scope.

 

5.      Binding Agreement, Amendment, Successors. I acknowledge that the
provisions of this Agreement are in addition to, and in no way intended to
limit, restrict or narrow any prior or existing employment or other agreement
with Honeywell. This Agreement does not replace or supersede any prior or
existing employment or other agreement with Honeywell, but rather, shall be read
in conjunction with such prior or existing agreements and shall be interpreted
in a manner to provide Honeywell the maximum protection provided by all
agreements I have with Honeywell. The terms of the restriction in Paragraph 1
and the other terms in this Agreement are to be read consistent with the terms
of any other noncompete or other agreements that I have executed with Honeywell;
provided, however, to the extent there is a conflict between/among such
agreements, such agreements shall be construed as providing the broadest
possible protections to Honeywell, even if such construction would require
provisions of more than one such agreement to be given

 

Noncompete Agreement – US Page 3 of 5 Revised 02-01-2012     278008



--------------------------------------------------------------------------------

 

effect.  No waiver of this Agreement will be effective unless it is in writing
and signed by Honeywell International’s Senior Vice President for Human
Resources and Communications or his/her designee. This Agreement may not be
superseded or amended by any other agreement between myself and Honeywell unless
such agreement specifically and expressly states that it is intended to
supersede this Agreement and is executed by Honeywell International’s Senior
Vice President for Human Resources and Communications or his/her designee. This
Agreement binds my heirs, executors, administrators, legal representatives and
assigns and inures to the benefit of Honeywell and its successors and assigns.

 

6.      Acknowledgement of Receipt. I acknowledge that I received a copy of this
Agreement prior to accepting my transfer, promotion, or hire into my new role
and that execution of this Agreement was an express condition of such transfer,
promotion, or hire.

 

7.      Effectiveness of Agreement. This Agreement becomes effective when I sign
it, the obligations under it continue throughout the entire period of time I am
employed by Honeywell, without regard to the business within Honeywell with
which I am associated and these obligations will continue after, and survive,
the end of my employment with Honeywell.

 

8.      Notice to Future Employers. For the period of two (2) years immediately
following the end of my employment with Honeywell, I will inform each new
employer, prior to accepting employment, of the existence of this Agreement and
provide that employer with a copy of it. Honeywell has the right to inform any
future employer of the existence of this Agreement and to provide any future
employers with a copy of it.

 

9.      Governing Law and Venue. This Agreement shall be governed by and
construed in accordance with the laws of the State of New Jersey without regard
to its principles of conflicts of law. I hereby consent to the exclusive
jurisdiction and venue in the federal and state courts of the State of New
Jersey, Morris County, for the resolution of all disputes arising under, or
relating to, this Agreement.

 

10.      Additional Definitions.

 

“Honeywell” collectively identifies Honeywell International Inc. (a Delaware
corporation having a place of business at Columbia Road and Park Avenue, Morris
Township, Morris County, New Jersey), its predecessors, designees and successors
and its past, present and future operating companies, divisions, subsidiaries,
affiliates and other business units, including businesses acquired by purchase
of assets, stock, merger or otherwise.

 

“Look Back Period” means the two (2) year period ending on the date of my
Termination of Employment.

 

“Program” refers to the noncompete initiative implemented by Honeywell requiring
that employees occupying certain jobs in Salary Bands 5 – 7 (Senior Executives)
execute this noncompete Agreement.

 

“Trade Secrets, Proprietary and Confidential Information” means information
which is not generally known in the industry in which Honeywell International is
engaged, which may be disclosed to me or which I may learn, observe, discover or
otherwise acquire during, or as a result

 

Noncompete Agreement – US Page 4 of 5 Revised 02-01-2012     278008



--------------------------------------------------------------------------------

 

of, my employment by Honeywell and which includes, without limitation, any
information, whether patentable, patented or not, relating to any existing or
contemplated products, inventions, services, technology, ideas, concepts,
designs, patterns, processes, compounds, formulae, programs, devices, tools,
compilations of information, methods, techniques, and including information
relating to any research, development, manufacture, purchasing, engineering,
know-how, business plans, sales or market methods, methods of doing business,
business systems, strategic plans, plans for acquisition or disposition of
products, expansion plans, financial status and plans, financial data, personnel
information, customer lists or data, customer usages or requirements, or
supplier information, which is owned or licensed by Honeywell International or
held by Honeywell International in confidence.

 

“Termination of Employment” means any separation from employment with Honeywell
regardless of the reason, including any and all voluntary and involuntary
reasons for termination. The termination date for purposes of this Agreement
shall be the last day I actively perform services for Honeywell.

 

11. Headings. The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not in any way affect the meaning or construction of
this Agreement.

 

 

I have carefully read this Agreement. I understand and accept its terms.  I
understand and agree that I will continue to be bound by the provisions of this
Agreement after my employment with Honeywell has ended.

 

 

 

 

/s/ Andreas Kramvis                   

ANDREAS KRAMVIS

 

 

Date: April 7, 2014                      

 

 

Noncompete Agreement – US Page 5 of 5 Revised 02-01-2012     278008





--------------------------------------------------------------------------------

 

HONEYWELL INTERNATIONAL INC.

Employee Agreement Relating to Trade Secrets,

Proprietary and Confidential Information

 

In consideration of my employment, continued employment, compensation, and the
equipment, materials, facilities and Honeywell “Trade Secrets, Proprietary and
Confidential Information” (as hereinafter defined) supplied to me, I understand
and agree that:

 

1.Records of Inventions. I will keep complete and current written records of all
Inventions I Make during the period of time I am employed by Honeywell and
promptly disclose all such Inventions in writing to Honeywell for the purpose of
adequately determining Honeywell’s rights in each such Invention. I will
supplement any such disclosures to the extent Honeywell may request that I do
so. If I have any doubt as to whether or not to disclose an Invention to
Honeywell, I will disclose it.

 

2.Disclosure of Inventions after Termination. I will promptly and completely
disclose in writing to Honeywell’s Law Department all Inventions which I Make
during the one year immediately following the end of my employment by Honeywell
which relate either to my work assignment at Honeywell or to Honeywell’s Trade
Secrets, Proprietary and Confidential Information for the purpose of determining
Honeywell’s rights in each such Invention before filing any application for
patents on such Inventions. I will not file any patent application relating to
any such Invention without the prior written consent of Honeywell’s Law
Department. If I do not prove that I Made the Invention entirely after leaving
Honeywell’s employment, the Invention is presumed to have been Made during the
period of time I was employed by Honeywell. I acknowledge that the conditions of
this paragraph are no greater than is necessary for protecting Honeywell’s
interests in Honeywell’s Trade Secrets, Proprietary and Confidential Information
and in Inventions to which it is rightfully entitled.

 

3.Ownership of Inventions. Each and every Invention I Make during the period of
time I am employed by Honeywell (a) which relates directly to the business of
Honeywell or to Honeywell’s actual or demonstrably anticipated research or
development, or (b) which results from any work I perform for Honeywell is the
sole and exclusive property of Honeywell, and I agree to assign and hereby
assign my entire right, title and interest in each such Invention to Honeywell.
Each Invention I Make during the period of time I am employed by Honeywell for
which no equipment, supplies, facilities or Honeywell Trade Secrets, Proprietary
or Confidential Information was used and which was developed entirely on my own
time is my property, unless (a) the Invention relates directly to the business
of Honeywell or to Honeywell’s actual or demonstrably anticipated research or
development, or (b) the Invention results from any work performed by me for
Honeywell. If I assert any property right in an Invention I Make during the
period of time I am employed by Honeywell, I will promptly notify Honeywell’s
Law Department in writing.

 

4.Cooperation with Honeywell. I will assist and fully cooperate with Honeywell
in obtaining, maintaining, and asserting the fullest measure of legal
protection, which Honeywell elects to obtain, maintain or assert for Inventions
in which it has a property right. I will also assist and fully cooperate with
Honeywell in defending Honeywell against claims of violation of the intellectual
property rights of others. I will be paid my reasonable expenses in assisting,
and cooperating with, Honeywell. I will execute any lawful document Honeywell
requests me to execute relating to obtaining, maintaining, or asserting legal
protection for any said Invention or in defending against claims of the
violation of the intellectual property rights of others (including, but not
limited to, executing applications, assignments, oaths, declarations, and
affidavits) and I will make myself available for interviews, depositions and
testimony. In the event that Honeywell is unable, after reasonable effort, to
secure my signature on any document or documents needed to apply for or
prosecute any patent, copyright, or other right or protection relating to an
Invention, for any other reason whatsoever, I hereby irrevocably designate and
appoint Honeywell and its duly authorized officers and agents



      IP Agreement – US-NC Page 1 of 7 Revised 09-15-2012 283530    



--------------------------------------------------------------------------------

 

 as my agent and attorney-in-fact, to act for and on my behalf to execute and
file any such application or applications, and to do all other
lawfully-permitted acts to further the prosecution and issuance of patents,
copyrights, or similar protections thereon with the same legal force and effect
as if executed by me.

 

5.Pre-employment Inventions. On Schedule A, which is an integral part of this
agreement, I have completely identified (without disclosing any trade secret,
proprietary or other confidential information) every Invention I Made before my
employment by Honeywell in which I have an ownership interest and which is not
the subject matter of an issued patent or a printed publication at the time I
sign this agreement. If I become aware of any projected or actual use of any
such Invention by Honeywell, I will promptly notify Honeywell in writing of said
use. Except as to the Inventions listed on Schedule A or those which are the
subject matter of an issued patent or a printed publication at the time I sign
this agreement, I will not assert any rights against Honeywell with respect to
any Invention Made before my employment by Honeywell.

 

6.Honeywell’s Trade Secrets, Proprietary and Confidential Information. I will
never, directly or indirectly, during or after my employment with Honeywell
misappropriate, use or disclose Honeywell’s Trade Secrets, Proprietary and
Confidential Information except in furthering Honeywell’s business nor will I
disclose or disseminate at any time Honeywell’s Trade Secrets, Proprietary and
Confidential Information to anyone who is not an officer, director, employee,
attorney or authorized agent of Honeywell without the prior written consent of
Honeywell’s Law Department unless the specific item of Honeywell’s Trade
Secrets, Proprietary and Confidential Information: (a) is now in, or hereafter,
(through no breach of this agreement) becomes general public knowledge, or (b)
prior to my disclosure, dissemination or use, was lawfully acquired by me
without any obligation to retain the information in confidence. In this
connection, I will not publish any of Honeywell’s Trade Secrets, Proprietary and
Confidential Information for dissemination outside Honeywell or file any patent
application relating to any Invention I Make during the period of time I am
employed by Honeywell without the prior written approval of Honeywell’s Law
Department. I will execute any agreement relating to the protection of
Honeywell’s Trade Secrets, Proprietary and Confidential Information or such
information of any third party whose intellectual property Honeywell is under a
legal obligation to protect if Honeywell requests that I do so. I will not
engage without the prior written consent of Honeywell’s Law Department, either
during the period of time I am employed by Honeywell or for a period of two
years following my Termination of Employment for any reason, in any activity or
employment in the faithful performance of which it could be reasonably
anticipated that I would use or disclose Honeywell’s Trade Secrets, Proprietary
and Confidential Information. All documents and tangible things embodying or
containing Honeywell’s Trade Secrets, Proprietary and Confidential Information
are Honeywell’s exclusive property. I have access to them solely for performing
the duties of my employment by Honeywell. I will protect the confidentiality of
their content and comply with all security policies and procedures, which may,
from time to time, be established by Honeywell. I will return all of them and
all copies, facsimiles and specimens of them and any other tangible forms of
Honeywell’s Trade Secrets, Proprietary and Confidential Information in my
possession, custody or control to Honeywell before leaving the employment of
Honeywell.

 

I understand that I have the right to use or practice any skill or expertise
generally associated with my employment but not special or unique to Honeywell,
but that I do not have the right to use, practice or disclose Honeywell’s Trade
Secrets, Proprietary and Confidential Information for my own benefit or for the
benefit of any third party.

 

7.Trade Secrets, Proprietary or Confidential Information from Previous
Employment. I certify that I have not, and will not, disclose or use during my
employment by Honeywell, any trade secrets, proprietary or confidential
information which I acquired as a result of any previous employment or under a
contractual obligation of confidentiality before my employment by Honeywell. I
understand that Honeywell has no interest in and will not accept disclosure by
me of any trade secrets, proprietary or confidential information, which belongs
to a third party. If I am ever placed in a position where I will be required or
am given an assignment that will require me to use, directly or indirectly, any
trade secrets, proprietary or confidential

      IP Agreement – US-NC Page 2 of 7 Revised 09-15-2012 283530    

 

--------------------------------------------------------------------------------

 

  information of any person, previous employer or any third party, I will
promptly inform Honeywell’s Law Department and my supervisor before I undertake
any activity that would involve the use or disclosure of such information or
present the appearance to any such third party that I have used or disclosed
such information. If I fail to do so, Honeywell may elect not to indemnify me in
the event of litigation and may take such other actions, as it deems
appropriate, up to and including termination of my employment.

 

8.Prior Restrictive Obligation. On Schedule B, which is an integral part of this
agreement, I have completely identified all prior obligations (written and
oral), which restrict my ability to perform the duties of my employment by
Honeywell, including all confidentiality agreements and covenants restricting
future employment.

 

9.Nonsolicitation of Honeywell Employees.  I acknowledge that Honeywell has
invested, and will continue to invest, significant time and money to recruit and
retain its employees.  Therefore, recognizing that in the course of my
employment I have obtained valuable information about Honeywell employees, their
respective talents and areas of expertise, I agree that, during my employment
and for a period of two years following my Termination of Employment from
Honeywell for any reason, I will not directly or indirectly, for my own account
or for others, (i) solicit (or assist another in soliciting) for employment or
for the performance of services, (ii) offer or cause to be offered employment or
other service engagement, or (iii) participate in any manner in the employment
or hiring for services of any current or former Honeywell employee with whom I
had contact or of whom I became aware in my last two years of Honeywell
employment, unless it has been more than 12 months since that individual left
Honeywell. Nor will I, for my own account or for others, in any way induce or
attempt to induce such individual to leave the employment of Honeywell.

 

10.Nonsolicitation of Honeywell Customers, Suppliers, Business Partners and
Vendors. I acknowledge that Honeywell has invested and will continue to invest
significant time and money to develop valuable, continuing relationships with
existing and prospective clients and customers of Honeywell. Therefore,
recognizing that in the course of my employment I have obtained and/or will
obtain valuable information about Honeywell customers, suppliers, business
partners, and/or vendors, and their requirements, I agree that during my
employment and for a period of two years following my Termination of Employment
from Honeywell for any reason, I will not directly or indirectly, for my own
account or for others, solicit or assist others in soliciting or attempt to
solicit (or assist others in attempting to solicit), (i) any existing clients,
customers, suppliers, business partners, and/or vendors of Honeywell with whom I
had contact, or of whom I became aware while employed by Honeywell during the
two-year period prior to my Termination of Employment, or (ii) any prospective
clients, customers, suppliers, business partners, and/or vendors of Honeywell
with whom I had contact and with whom Honeywell took significant steps to do
business during the two-year period prior to my Termination of Employment, for
the purpose or effect of inducing such existing or prospective clients,
customers, suppliers, business partners, and/or vendors to cease doing business
or reduce their business with Honeywell or to purchase, lease or utilize
products or services that are competitive with, similar to, or that may be used
as substitutes for any products or services offered by Honeywell.

 

11.Notice to Future Employers. For the period of two years immediately following
the end of my employment by Honeywell, I will inform each new employer, prior to
accepting employment, of the existence of this agreement and provide that
employer with a copy of it. Honeywell has the right to inform any future
employer of the existence of this agreement and to provide any future employers
with a copy of it.

 

12.Copyright. As to all works prepared by me which are: (i) within the scope of
my employment, or (ii) based upon information I acquired from Honeywell which is
not normally made available to the public, or (iii) commissioned by Honeywell,
but not within my scope of employment, I hereby agree to:

 

(a)Submit to Honeywell’s Law Department and to my supervisor for approval for
publication or oral dissemination;

      IP Agreement – US-NC Page 3 of 7 Revised 09-15-2012 283530    

 

--------------------------------------------------------------------------------

 



(b)Assign all right, title and interest in and to the copyright in all such
works to Honeywell; and

 

(c)Waive any claim of moral rights, author’s rights, droit moral, or any
equivalent rights to the extent necessary or permitted by law.

 

I hereby release and allow Honeywell to use, for any lawful purpose, any voice
reproduction, photograph, or other video likeness of me made in the course of my
employment.

 

13.Acknowledgement of Receipt. I acknowledge that I have received a copy of this
agreement prior to accepting employment, continued employment or other
consideration as recited herein and that execution of this agreement was an
express condition of my employment, continued employment or receipt of other
consideration recited herein.

 

14.Effectiveness of Agreement. I acknowledge that the provisions of this
agreement are in addition to, and in no way intended to limit, restrict or
narrow any prior or existing agreement with Honeywell. This agreement does not
replace or supersede any prior or existing employment or other agreement with
Honeywell, but rather, shall be read in conjunction with such prior or existing
agreements and shall be interpreted in a manner to provide Honeywell the maximum
protection and the most effective and complete assignment of inventions provided
by all agreements I have with Honeywell. The terms of this agreement are to be
read consistent with the terms of any other intellectual property, trade secret
or confidentiality agreements that I have executed with Honeywell; provided,
however, to the extent there is a conflict between/among such agreements, such
agreements shall be read in concert and construed as providing the broadest
possible protections to Honeywell, even if such construction would require
provisions of more than one such agreement to be given effect. This agreement
shall be deemed effective as of the first day of my employment by Honeywell and
shall continue throughout the entire period of time I am employed by Honeywell
and my obligations will continue after, and survive, the end of my employment by
Honeywell.

 

15.Identity of Future Employer. Upon termination of my employment for any
reason, if reasonably requested by Honeywell, I shall advise Honeywell of the
name and address of my intended future employer.

 

16.Remedies. I acknowledge that a remedy at law for any breach or threatened
breach of the provisions of this Agreement would be inadequate and therefore
agree that Honeywell shall be entitled to injunctive relief in case of any such
breach or threatened breach. In the event that a court determines that I have
breached or threatened to breach this agreement, I agree to reimburse Honeywell
for all attorneys’ fees and costs incurred in enforcing the terms of the
agreement. However, nothing contained herein shall be construed as prohibiting
Honeywell from pursuing any other remedies available for any such breach or
threatened breach against me or my then-current employer which may also include
but not be limited to contract damages, lost profits and punitive damages.

 

17.Successors; Binding Agreement. This agreement binds my heirs, executors,
administrators, legal representatives and assigns and inures to the benefit of
Honeywell and its successors and assigns. Only a written amendment executed by
both Honeywell and me can modify this agreement.

 

18.Governing Law. This agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey without regard to its
principles of conflicts of law.

 

19.Validity. It is the desire and intent of the parties hereto that the
provisions of this agreement shall be enforced to the fullest extent
legally-permissible. Accordingly, if any particular provision(s) of this
agreement shall be adjudicated to be invalid or unenforceable, the court may
modify or sever such provision(s), such modification or deletion to apply only
with respect to the operation of such provision(s) in the particular
jurisdiction in which such adjudication is made. In addition, if any one or more
of the provisions contained

      IP Agreement – US-NC Page 4 of 7 Revised 09-15-2012 283530    

 

--------------------------------------------------------------------------------

 

 in this agreement shall for any reason be held to be excessively broad as to
duration, geographical scope, activity or subject, it shall be construed by
limiting and reducing it, so as to be enforceable to the extent compatible with
the applicable law as it shall then appear. The remaining provisions of this
agreement shall remain in full force and effect.

 

20.Definitions

 

(a)“Honeywell” collectively identifies Honeywell International Inc. (a Delaware
corporation having a place of business at Columbia Road and Park Avenue, Morris
Township, Morris County, New Jersey), its predecessors, designees and successors
and its past, present and future operating companies, divisions, subsidiaries,
affiliates and other business units, including businesses acquired by purchase
of stock, merger or otherwise.

 

(b)“Trade Secrets, Proprietary and Confidential Information” means information
which is not generally known in the industry in which Honeywell is engaged,
which may be disclosed to me or which I may learn, observe, discover or
otherwise acquire during, or as a result of, my employment by Honeywell and
which includes, without limitation, any information, whether patentable,
patented or not, relating to any existing or contemplated products, inventions,
services, technology, ideas, concepts, designs, patterns, processes, compounds,
formulae, programs, devices, tools, compilations of information, methods,
techniques, and including information relating to any research, development,
manufacture, purchasing, engineering, know-how, business plans, sales or market
methods, methods of doing business, customer lists, customer usages or
requirements, or supplier information, which is owned or licensed by Honeywell
or held by Honeywell in confidence.

 

(c)“Invention” includes not only inventions (including, but not limited to,
copyright works, trademarks, domain names, URLs, keywords, social media account
or identification names, business networking/media account or identification
names and mask works), but also innovations, improvements, discoveries, ideas
and all other forms of intellectual property (including, but not limited to,
copyright works and mask works) – whether or not any of the foregoing
constitutes trade secret or other confidential information.

 

(d)“Make” or “Made” when used in relation to Invention includes any one or any
combination of (i) conception, (ii) reduction to practice, or (iii) development
of an Invention and is without regard to whether I am a sole or joint inventor.

 

(e)“Termination of Employment” shall be defined as any separation from
employment with Honeywell regardless of the reason, including any and all
voluntary and involuntary reasons for termination. The termination date for
purposes of this Agreement shall be the last day I actively perform services for
Honeywell.

 

(f)“Solicit” or “soliciting” includes contacting, communicating with, marketing
to, engaging or otherwise interacting with (whether initiated by me or not).

 

21.Headings Descriptive. The headings of the several paragraphs of this
agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of this agreement.

 

 

 

      /s/ Andreas Kramvis   April 7, 2014 ANDREAS KRAMVIS   Date

      IP Agreement – US-NC Page 5 of 7 Revised 09-15-2012 283530    

--------------------------------------------------------------------------------

 

 

SCHEDULE A

 

 

HAVE YOU MADE ANY INVENTIONS BEFORE THE TERM OF YOUR EMPLOYMENT WITH HONEYWELL,
IN WHICH YOU HAVE AN OWNERSHIP INTEREST AND WHICH ARE NOT THE SUBJECT MATTER OF
ISSUED PATENTS OR PRINTED PUBLICATIONS?

 

(If there are none, please enter the word “NONE”)

 

 

 

NOTE: Please describe each such Invention without disclosing trade secrets,
proprietary or confidential information.

               

[Attach additional sheets if more space is needed.]

 

 

 

 

      IP Agreement – US-NC Page 6 of 7 Revised 09-15-2012 283530    

--------------------------------------------------------------------------------

 

 

SCHEDULE B

 

 

DO YOU HAVE ANY PRIOR OBLIGATIONS (WRITTEN OR ORAL) WHICH WOULD RESTRICT YOUR
ABILITY TO PERFORM THE DUTIES OF YOUR EMPLOYMENT WITH HONEYWELL?

 

(If there are none, please enter the word “NONE”)

 

NOTE: Please give date of, and parties to, obligations and the nature and
substance of the restriction.

               

[Attach additional sheets if more space is needed.]

 

 

 

 

 

 

      IP Agreement – US-NC Page 7 of 7 Revised 09-15-2012 283530    

--------------------------------------------------------------------------------

 

ADDENDUM TO

HONEYWELL INTERNATIONAL INC.

NONCOMPETE AGREEMENT FOR SENIOR EXECUTIVES

 

ANDREAS KRAMVIS

EMPLOYED AS

Vice Chairman

Honeywell International Inc.

 

Pursuant to Paragraph 1 of your Honeywell International Inc. Noncompete
Agreement for Senior Executives (“Noncompete Agreement”), this Addendum contains
a list, for illustration purposes only, of specific competitors that are
considered a “Competing Business,” as that term is used in your Noncompete
Agreement, and are therefore covered by the restrictions contained in Paragraph
1 of your Noncompete Agreement. This list is not an exhaustive list and is not
intended to include all of Honeywell’s, or your specific business’ or unit’s,
current or future competitors, which you acknowledge in Paragraph 1 of your
Noncompete Agreement may include other persons or entities now or in the future.

 

Based on your current role and responsibilities with Honeywell as Vice Chairman,
Honeywell International Inc., the following companies are considered key
competitors, and therefore, fall within the definition of a Competing Business
as that term is used in your Noncompete Agreement:

 

General Electric, United Technologies, Rockwell Collins, Lockheed Martin,
Northrop Grumman, Garmin, Thales, Williams, Emerson, Invensys, Johnson Controls,
Schneider Electric, Siemens, Yamatake, Ingersoll Rand, Rockwell Automation,
Bosch, Mine Safety Appliances, 3M, Tyco, ABB, Yokogawa, Philips, Motorola
Solutions (Symbol), Arkema, Axens, BASF, DSM, Dupont, Shell/Criterion,
Albermarle, Sinopec, Chevron Lummus Global, Solvay, Fluor, Celanese,
Borg-Warner, Holset, IHI, MHI, Bosch-Mahle JV, SchaefflerContinental, Voight,
APB, Cummins, Behr, Modine, Valeo, Advics, Akebono, Continental, Federal-Mogul,
ITT Corp., JBI, Nisshinbo, TMD Friction, TRW, Saxid, Affina, Centric

 

As previously noted, this is not an exhaustive list and there may be other
current and future persons or entities that would meet the definition of a
Competing Business, as set forth in your Noncompete Agreement. In addition,
pursuant to Paragraph 1 of your Noncompete Agreement, please note that the term
Competing Business, as defined in your Noncompete Agreement, will include
competitors of any Honeywell business in which you have worked in a job subject
to the Program (as defined in your Noncompete Agreement) during the Look Back
Period (as defined in your Noncompete Agreement). Accordingly, if you worked in
multiple Honeywell businesses in covered positions during your tenure, it is
very likely that the list of Competing Businesses subject to restriction under
the terms of your Noncompete Agreement will be broader than the above
illustrative list. If you have questions about whether any prior Honeywell
position which you have held during the Look Back Period subjects you to similar
restrictions, and will be used to identify Competing Business(es), you should
contact your Human Resource representative.

 

 

 

 

1 | P a g e 